MEMORANDUM **
Paul Durrell, an Oregon state prisoner, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that defendants violated his Eighth Amendment rights by failing to administer proper care after subjecting him to pepper spray. We review de novo, Barnett v. Centoni 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Upon review of the record, we conclude that the district court properly granted summary judgment for the defendants because Durrell failed to raise a genuine issue of material fact as to whether the defendants’ conduct constituted deliberate indifference to serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
Durrell’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.